IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DENNIS T. HUTTO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4377

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 16, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Dennis T. Hutto, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Senior Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      In response to this court’s show cause order, the state conceded that the trial

court first failed to issue an order pursuant to State v. Spencer, 751 So. 2d 47 (Fla.
1999), prior to barring appellant from filing any pro se filings without the signature

of a member of The Florida Bar. We therefore reverse and remand the order on

appeal because the lower court must first comply with Spencer before prohibiting

pro se filings.

       REVERSED AND REMANDED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                          2